DETAILED ACTION
This office action is in response to communication filed on 09/23/2020. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Kabir et al. Pub. No. 2019/0189350.
Fig. 1 and Fig. 4 of Kabir discloses a digital-to-analog converter (DAC 110 in Fig. 1), said DAC (110 in Fig. 1) comprised  (see Fig. 4) a top plate (323 in Fig. 4) having a comb-like structure (Comb-like structure of 323 in Fig. 4) with a plurality of metallic fingers (metallic fingers of 323 in Fig. 4), the top plate fingers (metallic fingers of 323 in Fig. 4) having a uniform length (Uniform Length of fingers 323 in Fig. 4), and all being electrically coupled together to form an output (Output at top plate 323 in Fig. 4), wherein each of the top plate fingers (metallic fingers of 323) is of a uniform length (same length fingers of 323 in Fig. 4); a plurality of bottom plates  (320B in Fig. 4) forming bottom plate bit fingers (Fingers of 320B in Fig. 4) , wherein each of the bottom plate bit fingers (Fingers of 320B)  is interleaved between two adjacent top plate fingers (adjacent fingers of 323), wherein each of the bottom plate bit fingers (Fingers of 320B)  may be full length (Length of Fingers of 320B in Fig. 4)  or half length; an insulator (insulation of air layer between each fingers in Fig. 4) disposed between the top plate fingers (fingers of 323 in Fig. 4)  and each of the plurality of bottom plates (Fingers of 320B in Fig. 4)  to thereby create capacitance  (parasitic capacitance between fingers of 323 and fingers of 320B in Fig. 4) between the top plate (323 in Fig. 4)and the plurality of bottom plates bit fingers (Fingers of 320B in Fig. 4) ; a plurality of dummy fingers (fingers of 310 in Fig. 4); wherein the plurality of bottom plate bit fingers (Fingers of 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach the plurality of dummy fingers the  are interleaved between some of the bit fingers to thereby provide shielding between bit fingers; wherein the plurality of bottom plate bit fingers are inputs that represent bits, wherein the bits are formed by powers of two such that the first bit has a 41single bit finger, the second bit has two bit fingers, the third bit has four bit fingers, and so on until all of the bits are represented by the appropriate number of bit fingers; and wherein the bit fingers for each bit are grouped so as to be adjacent to each other in bit finger groups.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: a plurality of dummy fingers that are interleaved between some of the bit fingers to thereby provide shielding between bit fingers; wherein the plurality of bottom plate bit fingers are inputs that represent bits, wherein the bits are formed by powers of two such that the first bit has a single bit finger, the second bit has two bit fingers, 46the third bit has four bit fingers, and so on until all of the bits are represented by the appropriate number of bit fingers; and increasing power efficiency by grouping the bit fingers for each bit so as to be adjacent to each other in bit finger groups to thereby having less exposure to parasitic capacitances.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/07/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845